



HNI Corporation


Change In Control Employment Agreement




THIS CHANGE IN CONTROL AGREEMENT is made between HNI Corporation, an Iowa
corporation (the "Corporation"), and _____________________________________ (the
"Executive"), dated this ______ day of _______________________, 20__.
1.
Purpose. The Corporation wishes to attract and retain well-qualified executive
and key personnel. The Corporation and the Executive wish to assure continuity
of management in the event of any actual or threatened Change in Control (as
defined in Section 3) of the Corporation. The Agreement is entered into to
accomplish these purposes and in consideration for the mutual covenants herein
contained.

2.
Operation of Agreement. The "effective date of this Agreement" shall be the
first date during the "Term of the Agreement" (as defined below) on which a
Change in Control occurs. Subject to the final sentence of this Section 2, this
Agreement shall terminate if the Board of Directors of the Corporation (the
"Board") determines that the Executive is no longer a key executive who should
be covered by this Agreement and so notifies the Executive; provided, however,
that such a determination shall not be made, and if made shall have no effect,
(i) within two years after a Change of Control or (ii) during any period of time
when the Corporation has knowledge that any third person has taken steps
reasonably calculated to effect a Change of Control until, in the opinion of the
Board, the third person has abandoned or terminated his efforts to effect a
Change in Control. The "Term of the Agreement" shall mean the period commencing
on the date hereof and ending on the tenth anniversary of the date hereof.
Anything in this Agreement to the contrary notwithstanding, if the Executive's
employment with the Corporation is terminated prior to the date on which a
Change in Control occurs, and it is reasonably demonstrated that such
termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (2) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement the Executive's employment shall be deemed to have been
terminated during the Protection Period (as defined herein).

3.
Change in Control. For the purposes of this Agreement, a "Change in Control"
shall mean:

(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that (1) for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation that is approved by a majority of the Incumbent
Board (as defined below), (B) any acquisition by the



1



--------------------------------------------------------------------------------





Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation or (D) any acquisition by any Person pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 3
and (2) a Change in Control will not be deemed to have occurred if a Person
becomes the beneficial owner of 20% or more of the Outstanding Corporation
Common Stock or the Outstanding Corporation Voting Securities as a result of a
reduction in the number of shares of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Board unless and
until such Person thereafter becomes the beneficial owner of any additional
shares of Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities representing 1% or more of the then-outstanding Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, other
than as a result of a stock dividend, stock split or similar transaction
effected by the Corporation in which all holders of Outstanding Corporation
Common Stock or Outstanding Corporation Voting Securities are treated equally;
or
(b)
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least two-thirds of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, or appointment, was approved by a vote of at least three-quarters
of the directors then comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of the Corporation in which such person is
named as a nominee for director without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c)
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,



2



--------------------------------------------------------------------------------





(ii) no Person (excluding the Corporation, any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (iii) at least a majority of the members of the
board of directors of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d)
approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Combination that
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 3.

4.
Terms of Employment During Protection Period.

(a)
The Corporation hereby agrees to continue the Executive in its employ and the
Executive, subject to Section 6(c), hereby agrees to remain in the employ of the
Corporation, for the period commencing on the effective date of this Agreement
and ending on the earlier to occur of (i) the second anniversary of such date or
(ii) the date this Agreement otherwise terminates as provided herein (the period
commencing on the effective date of this Agreement and ending on the earlier to
occur of dates specified in clauses (i) and (ii) is referred to herein as the
"Protection Period").

(b)
During the Protection Period the Executive's position (including titles),
authority and responsibilities shall be at least commensurate with those held,
exercised and assigned during the 90-day period immediately preceding the
effective date of this Agreement. Such services shall be performed at the
location where the Executive was employed immediately prior to the effective
date of this Agreement.

(c)
The Executive agrees that during the Protection Period he shall devote such
business time during normal business hours exclusively to the business and
affairs of the Corporation and use his best efforts to perform faithfully and
efficiently the responsibilities assigned to him hereunder, in each case, to the
extent necessary to discharge the responsibilities assigned to him hereunder,
except for (i) services on corporate, civic or charitable boards or committees
not significantly interfering with the performance of such responsibilities and
(ii) periods of vacation and sick leave to which he is entitled. It is expressly
understood and agreed that the Executive's continuing to serve on any boards and
committees with which he shall be connected, as a member or otherwise, at the
effective date of this Agreement shall not be deemed to interfere with the
performance of the Executive's services to the Corporation.







3



--------------------------------------------------------------------------------





5.
Compensation.

(a)
Base Salary. During the Protection Period, the Executive shall receive a base
salary ("Base Salary") at a monthly rate at least equal to the highest monthly
salary paid to the Executive by the Corporation or any of its affiliated
companies within one year prior to the effective date of this Agreement. During
the Protection Period, the Base Salary shall be reviewed at least once each year
and shall be increased at any time and from time to time by action of the Board
or any committee thereof or any individual having authority to take such action
in accordance with the Corporation's regular practices. Any increase in the Base
Salary shall not serve to limit or reduce any other obligation of the
Corporation hereunder, and after any such increase the Base Salary shall not be
reduced. As used in this Agreement, the term "affiliated companies" means any
company controlling, controlled by, or under common control with the
Corporation.

(b)
Annual Incentive. In addition to Base Salary, the Executive shall be awarded for
each completed fiscal year during the Protection Period an annual incentive
("Annual Incentive") (either pursuant to the Executive Annual Incentive Plan or
any other annual bonus or annual incentive plan or program of the Corporation or
otherwise) in cash equal to (i) the higher of: (A) the Annual Incentive actually
payable to the Executive for such completed fiscal year, or (B) the highest
Annual Incentive actually paid or payable to the Executive in respect of any of
the full fiscal years completed during the three fiscal years immediately prior
to the effective date of this Agreement minus (ii) in the case of any fiscal
year in which a Change in Control occurs, any prorated amount previously paid to
Executive in respect of the Annual Incentive for such fiscal year (the "Initial
Prorated Bonus Payment"). Each such Annual Incentive shall be payable on the
last day of February of the year next following the year for which the Annual
Incentive is awarded.

(c)
Incentive, Savings and Retirement Plans. In addition to the Base Salary and
Annual Incentive payable as hereinabove provided, the Executive shall be
entitled to participate during the Protection Period in all applicable
incentive, savings, pension, supplemental executive retirement and other
retirement plans and programs, deferred compensation plans, stock option plans
and other equity and long-term incentive plans including, where applicable, the
Long-Term Performance Plan, the Executive Deferred Compensation Plan and the HNI
Corporation Profit-Sharing Retirement Plan, on a basis providing him with the
opportunity to receive compensation without duplication of the Annual Incentive
and benefits equal to those provided by the Corporation and its affiliated
companies for the Executive under such plans and programs as in effect at any
time during the 90-day period immediately preceding the effective date of this
Agreement or, if more favorable to the Executive, as in effect at any time
thereafter with respect to executives with comparable responsibilities.

(d)
Benefit Plans. During the Protection Period, the Executive and his spouse,
dependents and beneficiaries, as the case may be, shall be entitled to receive
employee benefits (including, without limitation, all amounts which he or his
spouse is or would have been entitled to receive as benefits under all medical,
dental, disability, group life,



4



--------------------------------------------------------------------------------





accidental death and travel accident insurance plans and programs of the
Corporation and its affiliated companies) as in effect at any time during the
90-day period immediately preceding the effective date of the Agreement, or if
more favorable to the Executive, as in effect at any time thereafter with
respect to executives with comparable responsibilities.
(e)
Expenses. During the Protection Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Corporation as
in effect during the 90-day period immediately preceding the effective date of
this Agreement or, if more favorable to the Executive, as in effect at any time
thereafter with respect to executives with comparable responsibilities.

(f)
Vacation and Fringe Benefits. During the Protection Period, the Executive shall
be entitled to paid vacation and fringe benefits in accordance with the policies
of the Corporation as in effect during the 90-day period immediately preceding
the effective date of this Agreement or, if more favorable to the Executive, as
in effect at any time thereafter with respect to executives with comparable
responsibilities.

6.
Certain Terms Relating to Termination.

(a)
Disability. The Corporation may terminate the Executive's employment during the
Protection Period, after having established the Executive's Disability, by
giving to the Executive written notice of its intention to terminate his
employment, and his employment with the Corporation shall terminate effective on
the 90th day after receipt of such notice (the "Disability Effective Date") if
within 90 days after such receipt the Executive shall fail to return to
full-time performance of his duties (and if the Executive's Disability has been
established pursuant to the definition of "Disability" set forth below). For
purposes of this Agreement, "Disability or Disabled" means that the Executive
satisfies the requirements to receive long-term disability benefits under the
Corporation-sponsored group long-term disability plan in which the Executive
participates without regard to any waiting periods, or that the Executive has
been determined by the Social Security Administration to be eligible to receive
Social Security disability benefits.

(b)
Cause. During the Protection Period, the Corporation may terminate the
Executive's employment for Cause. For purposes of this Agreement, "Cause" means
(i) an act or acts of dishonesty on the Executive's part which are intended to
result in his substantial personal enrichment at the expense of the Corporation
or (ii) repeated violations by the Executive of his obligations under Section 4
of this Agreement which are demonstrably willful and deliberate on the
Executive's part and which resulted in material injury to the Corporation.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered to constitute "Cause" unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive's action or omission was in the best interests of the
Corporation. Any act, or failure to act, based


5



--------------------------------------------------------------------------------





upon authority given pursuant to a resolution duly adopted by the Board or upon
the instructions of the Chief Executive Officer or a senior officer of the
Corporation or based upon the advice of counsel for the Corporation shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Corporation. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
(c)
Good Reason. Notwithstanding anything to the contrary contained herein, during
the Protection Period, the Executive may terminate his employment for Good
Reason. For purposes of this Agreement, "Good Reason" means:

(i)
without the express written consent of the Executive, (A) the assignment to the
Executive of any duties inconsistent in any substantial respect with the
Executive's position, authority or responsibilities as contemplated by Section
4(b) of this Agreement, or (B) any other substantial adverse change in such
position (including titles), authority or responsibilities, including, without
limitation the removal or failure to elect or maintain the Executive as a
director of the Corporation if the Executive shall have been a director of the
Corporation immediately prior to the effective date of this Agreement, but
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Corporation promptly after
receipt of notice thereof given by the Executive;

(ii)
any failure by the Corporation to comply with any of the material provisions of
this Agreement, including Section 5 hereof, and which is not remedied by the
Corporation promptly after receipt of notice thereof given by the Executive;

(iii)
the Corporation requiring the Executive to have his principal place of work
changed to any location that is in excess of 50 miles from the location thereof
immediately prior to the effective date of this Agreement, except for travel
reasonably required in the performance of the Executive's responsibilities;

(iv)
a purported termination by the Corporation of the Executive's employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement;
or

(v)
any failure by the Corporation to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 17.



6



--------------------------------------------------------------------------------





(d)
Notice of Termination. Any termination by the Corporation for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated and (iii) if the termination date is other than the date of receipt of
such notice, specifies the termination date of this Agreement (which date shall
be not more than 15 days after the giving of such notice). Notwithstanding the
forgoing, if the termination is by the Executive for Good Reason, the Executive
must give Notice of Termination within 90 days of the existence of Good Reason
and the notice must provide the Corporation 30 days to remedy the condition.

(e)
Date of Termination. "Date of Termination" means the date of receipt of the
Notice of Termination or the date specified therein, as the case may be;
provided, however, that (i) if the Executive's employment is terminated by the
Corporation other than for Death or Disability, the Date of Termination shall be
the date on which the Corporation notifies the Executive of such termination,
(ii) if the Executive terminates his employment without Good Reason, the Date of
Termination shall be the date on which the Executive ceases performing services
for the Corporation, (iii) if the Executive terminates his employment with Good
Reason, the Date of the Termination will be the last day of the 30 day cure
period unless the Corporation waives such period (iv) if the Executive's
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be. Any dispute between the Corporation and the
Executive regarding the Executive’s termination of employment shall not extend
the Executive’s Date of Termination and no compensation under this Agreement
shall be payable to the Executive other than as set forth in Section 7.

7.
Obligations of the Corporation upon Termination During the Protection Period.

(a)
Death. If the Executive's employment is terminated during the Protection Period
by reason of the Executive's death, this Agreement shall terminate without
further obligations to the Executive's legal representatives under this
Agreement, other than those obligations accrued or earned and vested as of the
Date of Termination. Except as otherwise provided in any plan or arrangement in
effect on the effective date of the Agreement, all such amounts under this
Section 7(a) shall be paid to the Executive's estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

(b)
Disability. If the Executive's employment is terminated during the Protection
Period by reason of the Executive's Disability this Agreement shall terminate
without further obligations to the Executive, other than those obligations
accrued or earned and vested as of the Date of Termination. Except as otherwise
provided in any plan or arrangement in effect on the effective date of the
Agreement, all such amounts described in the preceding sentence shall be paid to
the Executive in a lump sum in



7



--------------------------------------------------------------------------------





cash within 30 days of the Date of Termination. Anything in this Agreement to
the contrary notwithstanding, the Executive shall be paid disability and other
benefits from and after the Date of Termination at least equal to those provided
in accordance with Section 5(d).
(c)
Cause; Other than for Good Reason. If the Executive's employment shall be
terminated during the Protection Period for Cause, the Corporation shall pay the
Executive his full Base Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and the Corporation shall
have no further obligations to the Executive under this Agreement, except that
such termination shall not modify or affect in any way any accrued right of the
Executive to any other compensation payable pursuant to Section 5 or to any
vested or accrued benefits payable in accordance with such Section. If the
Executive terminates employment during the Protection Period other than for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than those obligations accrued or earned and vested as of the
Date of Termination. Except as otherwise provided in any plan or arrangement in
effect on the effective date of the Agreement, all such amounts under this
Section 7(c) shall be paid to the Executive in a lump sum in cash within thirty
30 days of the Date of Termination.

(d)
Good Reason; Other Than for Cause or Disability.

(i)
Termination Payments. Subject to Section 9, if during the Protection Period the
Corporation shall terminate the Executive's employment other than for Cause or
Disability, or if the Executive shall terminate his employment for Good Reason,
the Corporation shall pay to the Executive the following amounts and provide him
with the following benefits:

(A)
If not theretofore paid, the Executive shall be paid, within 30 days of the Date
of Termination, (x) a lump-sum cash payment equal to his Base Salary through the
Date of Termination at the rate in effect on the Date of Termination (or, if
greater, the rate required by Section 5(a)), and (y) a lump-sum cash payment
equal to (X) the product of (i) a fraction, the numerator of which equals the
number of days elapsed since the beginning of the fiscal year in which the
Executive's Date of Termination occurs through the Date of Termination and the
denominator of which is 365, and (ii) the average of the Annual Incentive paid
to the Executive for the two full fiscal years ended prior to the Date of
Termination, minus (Y) the amount of any Initial Prorated Incentive Payment and
any other prorated incentive payment payable under the Annual Incentive Plan for
the fiscal year in which the Executive’s Date of Termination occurs.

(B)
Within 30 days of the Date of Termination, a lump-sum cash payment equal to two
times the sum of (x) the Executive's annual Base Salary (at the rate in effect
immediately prior to the Date of Termination, or, if greater, the rate required
by Section 5(a)) and (y) the average of the



8



--------------------------------------------------------------------------------





Annual Incentives paid to the Executive for the two full fiscal years ended
prior to the Date of Termination.
(C)
(x) For a period of eighteen (18) months following the Date of Termination (the
"COBRA Period"), the Corporation will arrange to provide the Executive, at no
cost to the Executive, with medical and dental benefits substantially similar to
those that the Executive was receiving or entitled to receive immediately prior
to the Date of Termination subject to the terms and conditions of such medical
and dental plans, including, but not limited to, timely payment of any employee
contributions necessary to maintain participation, except that the level of such
benefit to be provided to the Executive may be reduced in the event of a
corresponding reduction generally applicable to all recipients of or
participants in such benefits. The COBRA Period shall be considered to be the
period during which the Executive shall be eligible for continuation coverage
under Section 4980B of the Code, and the Corporation shall reimburse the
Executive for the amount of premiums for such continuation coverage; provided,
however, that without otherwise limiting the purposes or effect of Section 10,
the benefits otherwise receivable by the Executive pursuant to this Section
7(d)(ii)(C)(x) will be reduced to the extent comparable benefits are actually
received by the Executive from another employer during the COBRA Period
following the Executive's Date of Termination, and any such benefits actually
received by the Executive shall be reported by the Executive to the Corporation.

(y) Within thirty (30) days of the date of termination, the Executive will also
be entitled to (i) a lump sum payment in an amount equal to the present value of
the cost of health and dental coverage for an additional six (6) months,
provided that if the payment described in this Section 7(d)(ii)(C)(y) is subject
to tax, the Corporation will pay to the Executive an additional amount such that
after payment by the Executive of all taxes so imposed on such benefits and on
such payments, the Executive retains an amount equal to such taxes and (ii) an
additional lump sum payment equal to the Corporation's reasonable determination
of the value of two (2) years of continued participation in the Corporation's
accidental death and travel accident insurance plan and the Corporation's
disability plans.
(z) For a period of twenty-four (24) months following the Date of Termination
(the "Continuation Period"), the Corporation will arrange to provide the
Executive with group life insurance benefits substantially similar to those that
the Executive was receiving or entitled to receive immediately prior to the Date
of Termination (or, if greater, immediately prior to the reduction, termination,
or denial described in Section 6(c)(ii)), except that the level of such benefit
to be provided to the Executive may be reduced in the event of a corresponding
reduction generally


9



--------------------------------------------------------------------------------





applicable to all recipients of or participants in such benefits. Without
otherwise limiting the purposes or effect of Section 10, benefits otherwise
receivable by the Executive pursuant to this Section 7(d)(ii)(C)(z) will be
reduced to the extent comparable benefits are actually received by the Executive
from another employer during the Continuation Period following the Executive's
Date of Termination, and any such benefits actually received by the Executive
shall be reported by the Executive to the Corporation.
(D)
The Executive shall be considered fully vested in any compensation or benefit
amounts accrued, accruable or payable by the Corporation to the Executive under
any Corporation sponsored compensation or benefit plan, whether qualified or
unqualified, including but not limited to the Executive Deferred Compensation
Plan, the Annual Incentive Plan, the Long-Term Performance Plans and such other
plans as may have been in effect for the Executive immediately prior to the
effective date of this Agreement and/or his Date of Termination.

(E)
If, despite the provisions of Sections 7(d)(i)(C) and 7(d)(i)(D) above, benefits
or service credits under any such employee benefit plan cannot be payable or
provided under any such plan to the Executive, or his dependents, beneficiaries
and estate, because he is no longer an employee of the Corporation, the
Corporation itself shall, to the extent necessary, pay or provide for payment of
such benefits and service credits for such benefits to the Executive, his
dependents, beneficiaries and estate along with, in the case of any benefit
described herein that is subject to tax because it is not or cannot be paid
under any such plan. Both the benefit payment and the additional payment shall
be made in a lump sum payment within thirty (30) days of the Date of Termination
in an amount such that after payment by the Executive or the Executive's
dependents or beneficiaries, as the case may be, of all taxes so imposed, the
recipient retains an amount equal to such taxes.

(F)
Executive shall be entitled to a payment under the Long-Term Performance Plan,
at the times and otherwise as provided in such plan, as if Executive had
terminated his employment with the Corporation due to retirement. Any such
payment shall be reduced for amounts, if any, paid to Executive under such Plan
prior to termination of employment on account of any change in control (as
defined in such Plan).

(ii)
Certain Adjustments to Executive’s Compensation.

Anything in this Agreement to the contrary notwithstanding, in the event that
this Agreement becomes operative and (i) it is determined (as hereafter
provided) that any payment or distribution by the Corporation or any of its
affiliates to or for the benefit of the Executive, whether paid or payable or


10



--------------------------------------------------------------------------------





distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on or the vesting or exercisability of any of
the foregoing (a "Payment"), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code") (or
any successor provision thereto) by reason of being considered "contingent on a
change in ownership or control" of the Corporation, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such tax (such tax or taxes, together with any such interest and penalties,
being hereafter collectively referred to as the "Excise Tax"), then the payments
and benefits to be paid or provided under this Agreement will be reduced (or
repaid to the Corporation, if previously paid or provided) to the minimum extent
necessary so that no portion of any payment or benefit to the Executive, as so
reduced or repaid, constitutes an "excess parachute payment" but only if such
reduction results in a payment to the Executive that is greater than the net
payment the Executive would receive if the Executive received all payment under
this Agreement and paid the Excise Tax. For purposes of this subsection, the
terms "excess parachute payment," "present value," "parachute payment," and
"base amount" will have the meanings assigned to them by Section 280G of the
Code. The determination of whether any reduction in or repayment of such
payments or benefits to be provided under this Agreement is required pursuant to
this subsection will be made at the expense of the Corporation, if requested by
the Executive or the Corporation, by the Accounting Firm. Appropriate
adjustments will be made to amounts previously paid to Executive, or to amounts
not paid pursuant to this subsection, as the case may be, to reflect properly a
subsequent determination that the Executive owes more or less Excise Tax than
the amount previously determined to be due. In the event that any payment or
benefit intended to be provided under this Agreement or otherwise is required to
be reduced or repaid pursuant to this subsection, the Executive will be entitled
to designate the payments and/or benefits to be so reduced or repaid in order to
give effect to this subsection. The Corporation will provide the Executive with
all information reasonably requested by the Executive to permit the Executive to
make such designation. In the event that the Executive fails to make such
designation within 10 business days prior to the Termination Date or other due
date, the Corporation may effect such reduction or repayment in any manner it
deems appropriate.
As a result of the uncertainty in the application of Section 280G of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Agreement Payments will have been made by the Corporation which
should not have been made ("Overpayment") or that additional Agreement Payments
which will have not been made by the Corporation could


11



--------------------------------------------------------------------------------





have been made ("Underpayment)," in each case, consistent with the calculation
of the Reduced Amount hereunder.


In the event that the Accounting Firm determines that an Overpayment has been
made, any such Overpayment shall, to the extent permitted by law, be repaid by
the Executive to the Corporation together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no amount shall be payable by the Executive to the Corporation (or if paid
by the Executive to the Corporation shall be returned to the Executive) if and
to the extent such payment would not reduce the amount which is subject to
taxation under Section 4999 of the Code. In the event that the Accounting Firm
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code. Notwithstanding the foregoing provisions of this Section 7(d)(ii),
in no event will any Underpayment hereunder be made after the later of (x) the
last day of the Executive's taxable year next following the year in which the
taxes that are the subject of the audit or litigation are remitted to the taxing
authority, or (y) if no taxes are to be remitted, the last day of the
Executive's taxable year next following the year in which the audit or
litigation is completed.


8.
Confidentiality and Noncompetition. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation all secret or confidential
information, knowledge or data relating to the Corporation or any of its
affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during his employment by the Corporation or any of its
affiliated companies and which shall not be public knowledge. After termination
of the Executive's employment with the Corporation he shall not, without the
prior written consent of the Corporation, communicate or divulge any such
information, knowledge, or data to anyone other than the Corporation and those
designated by it. The obligations imposed by this paragraph will not apply if
(a) such confidential information has become, through no fault of the Executive,
generally known to the public, or (b) the Executive is required by law to make
disclosure (after giving the Corporation notice and an opportunity to contest
such requirement).

The Executive agrees that in the event that the Executive's employment is
terminated such that he has received or is receiving benefits under Section
7(d), he shall not for a period of one year following such termination enter
into any relationship whatsoever, either directly or indirectly, alone or in
partnership, or as an officer, Director, employee or stockholder (beneficially
owning stock or options to acquire stock totaling more than five percent of the
outstanding shares) of any corporation (other than the Corporation), or
otherwise acquire or agree to acquire a significant present or future equity or
other proprietorship interest, whether as a stockholder, partner, proprietor or
otherwise, with any enterprise, business or division thereof (other than the
Corporation), which is engaged in the same business in those states within the
United States in which the Corporation is at the time of such termination of
employment conducting its business and which has annual sales of at least
$10,000,000.




12



--------------------------------------------------------------------------------





In no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


9.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement be in full compliance with Section 409A of the
Code. To the extent any provision in this Agreement is or will be in violation
of Section 409A of the Code, the Agreement shall be amended in such manner as
the parties may agree such that the Agreement is or remains in compliance with
Section 409A and the intent of the parties is maintained to the maximum extent
possible. In particular, to the extent the Executive becomes entitled to receive
payment subject to Section 409A upon an event that does not constitute a
permitted distribution event under Section 409A(a)(2) of the Code or that would
constitute a "deferral of compensation" under Code Section 409A or that would
otherwise subject the Executive to tax under Section 409A of the Code, then
notwithstanding anything to the contrary in this Agreement, payment will be made
(or commenced) to the Executive on the earlier of (a) the Executive's
"separation from service" with the Corporation (determined in accordance with
Section 409A); provided, however, that if the Executive is a "specified
employee" (within the meaning of Section 409A), the Executive's date of payment
shall be made on the date which is 6 months after the date of the Executive's
separation from service with the Corporation or (b) the Executive's death.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.


10.    No Obligation to Mitigate Damages. In the event of the termination of the
Executive's employment, the Executive shall not be under any obligation to
mitigate damages by seeking other employment and no amounts shall be offset
against payments due to the Executive hereunder unless specifically provided
herein.


11.    Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Corporation or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under
other agreements with the Corporation or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Corporation or any of its affiliated
companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.


12.    Full Settlement. The Corporation's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive or others. The Corporation agrees
to pay, to the full extent permitted by law, all reasonable legal fees and
expenses (determined in accordance with the Corporation’s normal policies for
outside legal counsel expenses) of one law firm without conflicts with the
Corporation which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Corporation


13



--------------------------------------------------------------------------------





or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof or as a
result of any contest by the Executive against the amount of any deduction
pursuant to Section 7(d)(ii) hereof, plus in each case interest, compounded
quarterly, on the total unpaid amount determined to be payable under this
Agreement, such interest to be calculated on the basis of the applicable Federal
rate provided for in Section 7872 of the Code in effect from time to time during
the period of such nonpayment. Such payments of legal fees and expenses (and
interest payments relating thereto) will only be made (a) in accordance with
this Section 12, (b) the reimbursement is available for a period not to exceed
15 years following a Change in Control, (c) the amount of expenses eligible for
reimbursement during the Executive's taxable year may not affect the expenses
eligible for reimbursement in any other taxable year, (d) the reimbursement is
made on or before the last day of the Executive's taxable year following the
taxable year in which the expense was incurred, and (e) the right to
reimbursement is not subject to liquidation or exchange for another benefit.


13.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be in writing and will be deemed to have been duly
given when hand delivered or dispatched by electronic or facsimile transmission
(with receipt thereof orally confirmed) or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as Fed Ex or UPS, addressed to the
Corporation (to the attention of the Secretary of the Corporation) at its
principal executive office and to the Executive at the Executive's principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.


14



--------------------------------------------------------------------------------





14.
Non-Alienation. The Executive shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any amounts provided under this
Agreement; and no benefits payable hereunder shall be assignable in anticipation
of payment either by voluntary or involuntary acts, or by operation of law,
except by will or the laws of descent and distribution.

15.
Governing Law. The provisions of this Agreement shall be construed in accordance
with the laws of the State of Iowa, without reference to principles of conflicts
of laws.

16.
Amendment. This Agreement may be amended or cancelled by mutual agreement of the
parties in writing without the consent of any other person and, so long as the
Executive lives, no person, other than parties hereto, shall have any rights
under or interest in this Agreement or the subject matter hereof.

17.
Successor to the Corporation. This Agreement shall inure to the benefit of and
be binding upon the Corporation and its successors. The Corporation shall
require any successor to all or substantially all of the business and/or assets
of the Corporation, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the
Corporation would be required to perform if no such succession had taken place.
This Agreement will inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

18.
Miscellaneous.

(a)
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

(b)
The Corporation may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(c)
This Agreement contains the entire understanding with the Executive with respect
to the subject matter hereof and shall supersede any similar agreement
previously entered into between the Corporation and the Executive.

(d)
The Corporation hereby waives any and all conflicts of interest and
attorney-client privilege that would prohibit counsel to the Corporation from
representing the Executive in disputes relating to this Agreement.

(e)
The Executive and the Corporation acknowledge that the employment of the
Executive by the Corporation prior to the effective date of this Agreement is
"at will," and, prior to such effective date, may be terminated by either the
Executive or the Corporation at any time. Subject to the final sentence of
Section 2, upon a termination of the Executive's employment or upon the
Executive's ceasing to be an officer of the Corporation, in each case, prior to
the Effective Date, there shall be no further rights under this Agreement.



15



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors the Corporation has caused these
presents to be executed in its name on its behalf, and its corporate seal to be
hereunto affixed and attested by its Secretary, all as of the day and year first
above written.


        
(Executive)




HNI Corporation


        
By:
Its:                         
(SEAL)    
ATTEST:
                        
Secretary


16

